Citation Nr: 0517731	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  00-20 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
condition.  

2.  Entitlement to an initial increased rating for a low back 
disability, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased (compensable) initial rating 
for bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1978, 
and again from December 1980 to October 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1998 and August 1998 rating 
decisions of the Jackson, Mississippi, and St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Offices 
(ROs), respectively.  In August 2003, the Board remanded the 
instant claims.  

By rating decision of January 2005, service connection for 
bilateral plantar fasciitis (claimed as a right foot 
condition) was granted, with a noncompensable evaluation, 
effective November 1, 1997.  In May 2005, the veteran's 
representative presented argument that may be construed as a 
notice of disagreement with the assigned rating, and 
therefore, a remand is required to allow the RO to issue a 
statement of the case (SOC) and to give the veteran an 
opportunity to prefect an appeal with respect to this 
particular issue.  Manlincon v. West, 12 Vet. App. 238 
(1999).  This is the subject of the attached remand to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The veteran was treated in service for bilateral ankle 
condition which resolved without residual disability.  

3.  There is no competent medical evidence that the veteran 
has a bilateral ankle condition  related to his active 
service.  

4.  The veteran does not have severe lumbosacral strain, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, nor does he have favorable ankylosis of the entire 
thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  A bilateral ankle condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  

2.  The criteria for an initial rating higher than 20 percent 
for a low back disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5295 (2001, 2002), and 
Diagnostic Codes 5010, 5237 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statements of the case and the 
supplemental statements of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for service connection and an increased schedular 
rating.  Furthermore, the RO sent letters to the veteran in 
March 2001, April 2003, March 2004, and September 2004, which 
asked him to submit certain information, and informed him of 
the elements needed to substantiate his claims.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claim.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to the claim for service connection 
and an increased schedular rating.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  While that did not occur here, content 
complying notice was eventually accomplished, together with 
proper subsequent VA process.  The veteran was also provided 
an opportunity to testify at a hearing, which he declined.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The VA obtained the veteran's VA outpatient 
treatment records, and he underwent additional VA examination 
in connection with the claim.  The veteran has not identified 
any additional evidence pertinent to his claim not already of 
record, and there are no known additional records to obtain.  
There is nothing further that can be done in this respect.

The Board finds that VA has satisfied its duties to inform 
and assist.  

II. Service connection

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The veteran claims that he has degenerative joint disease of 
the ankles based upon service incurrence.  In service, in 
March 1997, there was a medical history of bilateral ankle 
pain, left more than right.  A notation of degenerative joint 
disease of the ankles was made.  In April 1997, a nuclear 
bone scan was performed, which was unremarkable.  There were 
no other findings regarding the veteran's ankles during 
service.  

After service, he underwent VA examination in March 1998.  
There was no instability of the ankles shown on examination 
and the x-rays performed at that time were normal.  The 
diagnosis was bilateral ankle pain, etiology undetermined.  

In June 1999, it was noted in the veteran's VA outpatient 
treatment record that the veteran had tremendous ankle pain 
with flare-ups of his colitis.  

After a thorough review of the record, there has been no 
evidence presented since service that shows a current 
bilateral ankle condition that can be associated with 
service.  The Board notes that pain does not, by itself, 
without a diagnosed or identifiable underlying malady or 
condition, constitute a disability for which service 
connection may be granted.  See also Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir 2001).  

The medical evidence generated after service does not relate 
any current bilateral ankle condition to service.  This 
evidence -- a single VA examination - and a VA outpatient 
treatment report, shows that the veteran had no instability 
of either ankle, normal x-rays, and flare-ups of ankle pain 
with colitis.  The veteran is presently already service-
connected for colitis, and there is no other disability 
associated with his bilateral ankle pain.  Therefore, the 
Board concludes that the evidence of record does not support 
service connection for the claimed bilateral ankle condition.  


III.  Increase in Initial Disability Rating

In a rating decision of August 1998, the RO granted service 
connection for hypertrophy of the facets L3-L4-L5 with mild 
bulging of the annulus at L3-4, and assigned a 20 percent 
rating, effective November 1, 1997.  This is an initial 
rating from the grant of service connection.  

The decision of the United States Court of Appeals for 
Veterans Claims in Fenderson v. West, 12 Vet. App. 119 (1999) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  The Court found that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  
38 C.F.R. § 4.7.  

The veteran's back disability has been evaluated based on the 
symptoms affecting his lumbar spine.  His condition began in 
service when he complained of low back pain after doing a 
fireman's lift.  Throughout his active service, he complained 
of low back pain.  

Under the criteria in effect when the veteran initiated his 
claim, limitation of motion was rated under Diagnostic Code 
5292.  Moderate limitation of motion warrants a 20 percent 
rating.  A 40 percent rating must show severe limitation of 
motion.  

Lumbosacral strain was rated under Diagnostic Code 5295.  
With slight subjective symptoms only, a noncompensable 
evaluation is warranted.  With characteristic pain on motion, 
a 10 percent evaluation is warranted.  Muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when 
lumbosacral strain is severe; with listing of the whole spine 
to opposite side; positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The criteria for evaluating spine disabilities were amended, 
in pertinent part, in September 2003.  This changed the 
Diagnostic Codes (now 5235 to 5243), and provides as follows:  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine . . .	100 %
Unfavorable ankylosis of the entire thoracolumbar spine . 
. . 50 %
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine . . . 40 %
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine . . . 
30 %
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis . . . 20 %
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height . . . 10 %
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

On review of VA examinations and VA outpatient treatment 
records associated with the claims file, the veteran's low 
back disability warrants no more than the already established 
20 percent rating.  

Prior to the change in the spinal regulations of 
September 2003, the veteran was appropriately rated under 
diagnostic code 5295, for lumbosacral strain.  The medical 
evidence at that time does not show that the veteran's low 
back disability is severe in nature, necessary to warrant an 
increased rating.  His March 1998, and June 2001 VA x-rays 
were normal, showing no osteoarthritic changes.  The 
June 2001 x-ray specifically shows that the vertebral bodies 
were normal in height and alignment and the intervertebral 
spaces were well maintained.  Forward flexion during the 
August 1998 VA examination showed forward flexion of 
60 degrees with lateral bending of 20 degrees.  Extension was 
accomplished to 20 degrees.  The June 2001 VA examination 
showed flexion accomplished to 45 degrees, with lateral 
bending of 30 degrees.  Extension was accomplished to 
10 degrees prior to showing discomfort.  Examination 
conducted in October 2004 revealed that lumbar forward 
flexion was accomplished to 45 degrees the first time, 
however, with much encouragement, he was able to reach 
80 degrees with no objective evidence of discomfort, pain, or 
instability.  There is no evidence of ankylosis.  None of 
these findings are indicative of severe lumbosacral strain as 
contemplated by Diagnostic Code 5295 in effect prior to 
September 2003.  Similarly, these findings are also not 
indicative of severe limitation of motion under Diagnostic 
Code 5292.  Based on these findings,  the veteran does not 
warrant an increased rating under the criteria in effect 
prior to September 2003.  

These findings likewise do not support an evaluation in 
excess of 20 percent under the criteria effective 
September 2003.  A 40 percent evaluation is warranted when 
there is forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  As indicated above, VA examination in 
October 2004, showed lumbar forward flexion was accomplished 
to far in excess of 30 degrees, and there is no evidence of 
ankylosis.  The evidence does not bear out a finding for an 
increase to 40 percent, based on the medical evidence of 
record.  

The medical evidence does not reflect objective neurological 
findings and therefore, an evaluation under Diagnostic Code 
5293 prior to 2002 or 5243 after that period is not 
warranted.  

Thus, given the complete body of evidence, the Board finds 
that assignment of a higher evaluation is not appropriate at 
this time.  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

The record clearly shows that the veteran is limited by his 
low back pain and has limitation of motion.  The August 1998 
VA examination findings indicate that the veteran has 
fatigability and increased pain during the course of a flare-
up, although no objective evidence of neurological 
dysfunction or pain aside from the range of motion could be 
appreciated.  Therefore, since the range of motion findings 
were not reflective of any more than a 20 percent rating, the 
level of impairment does not show an evaluation in excess of 
20 percent for this aspect of the appellate of the rating 
period, prior to 2003.  

Further, in October 2004, the veteran indicated that he had 
no type of incapacitating flare-ups associated with his back 
disability.  He had no neurologic objective disability, he 
was able to continue to work and could bend over and tie his 
shoes without any difficulty.  He had no pain, weakness, or 
incoordination.  The examiner indicated that it was his 
medical opinion that  the veteran did not have a severe 
disability secondary to his back.  The concerns raised in the 
foregoing regulations and the findings did not reflect a 
level of impairment in excess of that contemplated in the 20 
percent rating.  

Accordingly, an increased rating higher evaluation for the 
veteran's lumbar spine disability is not warranted during any 
part of the appellate period.  





ORDER

Service connection for a bilateral ankle condition is denied.  

An increased initial rating for a low back disability in 
excess of 20 percent is denied.  


REMAND

By rating decision of January 2005, service connection for 
bilateral plantar fasciitis (claimed as a right foot 
condition) was granted, with a noncompensable evaluation, 
effective November 1, 1997.  In May 2005, the veteran's 
representative presented argument that may be construed as a 
notice of disagreement with the assigned rating, and 
therefore, a remand is required to allow the RO to issue a 
statement of the case (SOC) and to give the veteran an 
opportunity to prefect an appeal with respect to this 
particular issue.  Manlincon v. West, 12 Vet. App. 238 
(1999).  (When a notice of disagreement is filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a statement of the case).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The veteran and his representative should 
be provided a statement of the case 
regarding entitlement to an initial 
compensable rating for bilateral plantar 
fasciitis and given an opportunity to 
respond.  If the veteran perfects an 
appeal by timely submitting a substantive 
appeal, the matter should be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


